Citation Nr: 1102991	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities.




ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1970.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to a total disability rating 
based upon individual unemployability due to service-connected 
disabilities (TDIU benefits).

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

VA will grant TDIU benefits when the evidence shows that the 
Veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU 
benefits are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  If there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for TDIU benefits; if there are two or more 
such disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The Board does not have the authority to assign an 
extraschedular total disability rating for compensation purposes 
based on individual unemployability in the first instance.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  In 
determining whether unemployability exists, consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience, but it may not be given to his age or 
to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010). 

In this case, service connection is in effect for posttraumatic 
stress disorder, rated 50 percent disabling; diabetes mellitus, 
type II, with erectile dysfunction and peripheral neuropathy of 
the hands, rated 20 percent disabling; recurrent congestive 
prostatitis, rated 20 percent disabling;  residuals of shrapnel 
wound, back of left thigh with retained foreign body, rated 10 
percent disabling; peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus, type II, rated 10 
percent disabling; peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus, type II, rated 10 
percent disabling; and duodenal ulcer, rated noncompensably 
disabling.  The Veteran's combined rating for these disabilities 
was 80 percent, since April 2005.  See 38 C.F.R. § 4.25 (2010).

A review of the Veteran's claims file indicates that he last 
underwent a VA examination to ascertain the severity of his 
service-connected disabilities in 2005.  The record also reflects 
that the Veteran's updated VA treatment records have not been 
sought for several years.  Specifically, the evidence of record 
contains no VA treatment records after April 2005.  Moreover, the 
most recent private treatment records in the file are two years 
old.  Finally, the evidence that is in the claims folder is not 
sufficient to render a decision as to whether the Veteran's 
service-connected disabilities are so severe, standing alone, as 
to prevent his obtaining and retaining of gainful employment.  
Under these circumstances, the RO should, with the necessary 
assistance of the Veteran, attempt to obtain his updated private 
and VA treatment records.  Moreover, the RO must schedule the 
Veteran for a current VA examination to ascertain the severity of 
his service-connected disabilities, and their effect on his 
ability to obtain and retain gainful employment.  38 C.F.R. § 
3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected 
disabilities, since April 2005 for VA 
treatment records and since December 2008 
for private treatment records.  Regardless 
of his response, the RO must attempt to 
obtain updated VA treatment records for the 
Veteran from VA medical centers in 
Brecksville and Cleveland, Ohio, since April 
2005.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.  

2.  The RO must then have the Veteran 
undergo the appropriate VA examination to 
determine the effect of his service-
connected disabilities on his ability to 
obtain employment.  The Veteran's claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies deemed 
necessary must be performed.  The VA 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case and the claims file, the examiner 
must provide an opinion as to whether the 
Veteran's service-connected disabilities 
standing alone preclude him from securing 
and following substantially gainful 
employment consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If any requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal must 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case, to include a discussion of 38 C.F.R. 
§ 4.16(b), must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


